DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicant's Election
01.	Responding to the 10/16/2020 "Restriction Requirement," the 5/7/2021 "Reply" elects, without traverse, Species C (directed to FIG. 9) for prosecution on the merits. 
The Response identified claims 1-14 and 17-20 as being generic and claims 15 and 16 as being specifically directed to Species C. 
The 8/9/2021 Office Action made Final the Restriction Requirement. 
The 10/16/2020 Restriction Requirement and its Finality are proper, and they are therefore maintained.
Statutory Bases of the Prior Art Rejections
02.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—

(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
03.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Prior Art Rejections of the Claims - Anticipation
04.	Claims 1, 2, 9, 14, and 17 are rejected under 35 U.S.C. § 102(a)(1) as anticipated by U.S. Pat. No. 9,496,189 to Yu et al. [hereinafter "Yu"].
With respect to claims 1 and 2, Yu describes "A package structure, comprising (refer to figs. 1-6):"
a semiconductor substrate, having an active surface (substrate of die 105 – see col. 3 ll. 33-34);
a first semiconductor device, located on the active surface of the semiconductor substrate (per application claim 2, the semiconductor device can be an active or passive device; Yu teaches active and passive semiconductor devices located on the substrate in col. 3 ll. 33-37 and ll. 49-53);
a first redistribution structure 201, located on the active surface of the semiconductor substrate (fig. 2 shows 201 to be indirectly on the substrate of 105) and electrically connected to the first semiconductor device (conductive features 205 are connected to the semiconductor devices through 113, 117 and 109; see col. 4 ll. 25-28 and col. 5 ll. 13-17 and col. 6 ll. 31-39); and
conductive terminals 301/303/305, located over and electrically connected to the first redistribution structure (see col. 6 ll. 59-65; the processes for forming the electrical connections is described in detail in columns 7-8), wherein the first redistribution structure is located between the semiconductor substrate and the conductive terminals (shown in fig. 3).
With respect to claim 9, Yu describes "A package structure, comprising:
an integrated circuit component 105, comprising a semiconductor substrate (substrate of 105; see col. 3 ll. 33-34);

an insulating encapsulation 103, encapsulating the integrated circuit component (see any of figs. 1-6 and col. 2 ll. 64-65); and
a first redistribution structure 201, located on the semiconductor substrate of the integrated circuit component and the insulating encapsulation (201 is shown to be ‘on’, either directly or indirectly, both 103 and the substrate of 105), wherein the first redistribution structure is electrically coupled to the integrated circuit component and the passive device (conductive features 205 are connected to the semiconductor devices through 113, 117 and 109; see col. 4 ll. 25-28 and col. 5 ll. 13-17 and col. 6 ll. 31-39).
With respect to claim 14, see supra rejection of claim 1. 
With respect to claim 17, it is directed to a method of "forming" the structures discussed above with respect to claim 1, along with a step of ‘encapsulating’ the substrate in an insulating encapsulation as discussed above with respect to claim 9.  The method steps of "forming" and "encapsulating" the elements of the package structure are inherent in the structures Yu describes, as detailed above. 
Prior Art Rejections of the Claims -- Obviousness
05.	Claims 3 and 4 are rejected under 35 U.S.C. § 103 as unpatentable over Yu, further in view of PGPub US 2014/0252646 of a U.S. patent application for inventors Hung et al. [hereinafter "Hung"]. 

Patent law precedents recognize that it would be obvious to select between prior art known features based on their prior art known suitability for the same function. See M.P.E.P. § 2144.07 (citing Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (S.Ct. 1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988)). 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have two (or three or more) RDLs, as taught suitable by Wang to provide electrical connections. 
Claims Objected to, but Allowable if Rewritten in Independent Form
06.	Claims 5-8, 10-13, 15, 16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION
08.	A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.

If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814